Citation Nr: 1017516	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-25 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to an herbicide agent.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a sleep disorder, 
to include as secondary to posttraumatic stress disorder 
(PTSD).

4.  Entitlement to service connection for headaches, to 
include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Roanoke, Virginia.  The Veteran testified before a 
Decision Review Officer (DRO) in July 2009 and the 
undersigned Veterans Law Judge in February 2010; transcript 
of these hearings are associated with the claims folder.

The issues of service connection for a skin disorder, a left 
knee disorder, and headaches are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence fails to establish that 
obstructive sleep apnea manifested during the Veteran's 
active duty service or for many years thereafter; it is not 
shown to be related to his military service or service-
connected PTSD.

2.  The competent evidence demonstrates that the Veteran's 
other sleep complaints, including nightmares and insomnia, 
are symptoms associated with his service-connected PTSD 
rather than separately diagnosed disabilities.


CONCLUSION OF LAW

A sleep disorder was not incurred in or aggravated by the 
Veteran's active military service, nor is it proximately due 
to or aggravated by PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  

Review of the claims file reflects that letters sent to the 
Veteran in May 2005 and November 2007 satisfied VA's duty to 
notify requirements.  See generally Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  In this regard, these letters 
informed him of the requirements needed to establish 
entitlement to service connection for a sleep disorder on a 
direct and secondary basis.  They also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

Ideally, all notice and assistance provisions of VCAA should 
be provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are, as in this 
case, not prejudicial to the claimant.  Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  In the present case, the Veteran was provided 
ample opportunity to meaningfully participate in the 
adjudicatory process and, following the issuance of the 
November 2007 VCAA letter, the entire record was reviewed and 
this appeal was readjudicated in supplemental statements of 
the case dated in March 2008 and July 2009.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication).  Thus, the Board finds no prejudice in 
proceeding with the current appeal.  See Mayfield, 19 Vet. 
App. at 121.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the claim decided herein and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  In this regard, the Veteran's service 
treatment records are associated with the claims folder, as 
well as all relevant VA and non-VA treatment records that 
pertain to his sleep disorder claim.  The Veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding this claim.  

The Board acknowledges that a VA examination was not provided 
in conjunction with the Veteran's claim for service 
connection for a sleep disorder.  However, after review of 
the claims file, the Board finds that the evidence of record 
does not warrant an examination and/or opinion because there 
is sufficient competent medical evidence to decide this 
claim.  See § 3.159(c)(4) (2009).  In this regard, the 
current record adequately addresses how any sleeping problems 
associated with the Veteran's service-connected PTSD are not 
a separately diagnosed disorder but part of his psychiatric 
disability picture.  And with regard to a theory of direct 
service connection, as will be discussed in more detail 
below, the Veteran was not diagnosed with a sleep disorder, 
namely, obstructive sleep apnea, until many years post-
service, and no competent evidence of record relates this 
disorder to service, to include reported sleeping 
difficulties during service.  Thus, inasmuch as the record 
does not contain evidence sufficient to indicate that his 
current sleep apnea may be associated with some in-service 
event, injury, or disease, the VA is not required to provide 
him with a VA examination in conjunction with his claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence he should submit to 
substantiate his claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.  

Other Due Process Issues

Initially, the Board observes that the Veteran submitted 
additional evidence in support of his claims on appeal at the 
February 2010 Board hearing.  Pertinent to this decision, he 
also submitted a waiver of review of such evidence by the 
agency of original jurisdiction.  Therefore, a remand is not 
required and the Board may review the evidence in making its 
determination without any prejudice to the Veteran.  38 
C.F.R. § 20.1304(c) (2009).

Analysis

The Veteran contends that he is entitled to service 
connection for a sleep disorder.  In testimony received 
during this appeal, the Veteran stated that he experienced 
sleeping problems while serving in Vietnam.  He also 
testified that he was diagnosed with obstructive sleep apnea 
(OSA) in 2000 and that he was told that it might be related 
to his military service.  Finally, the Veteran indicated on 
his July 2007 substantive appeal his belief that his sleep 
problems may be related to his service-connected PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  § 3.303(d).

Service connection may also be awarded for a disability when 
the evidence demonstrates that the disability for which the 
claim is made is proximately due to or the result of a 
service-connected disease or injury.  § 1110 (West 2002); 
§ 3.310 (2009).  Additionally, service connection is 
warranted for a disability which has been chronically 
worsened by a service-connected disease or injury.  Id.; 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Consistent with his testimony, the Veteran's service 
treatment records are silent for any sleep problems, 
including OSA.  Nevertheless, as a lay person, the Veteran is 
competent to testify that he experienced difficulty sleeping 
during and since service.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  He is not, however, competent to provide 
lay evidence that his sleep problems constitute a diagnosable 
sleep disorder, including OSA.  Id.  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional."  The Board observes that OSA is a 
disorder which manifests when the individual is not awake.  
Dorland's Illustrated Medical Dictionary, 115 (30th ed. 2003) 
(sleep apnea resulting from collapse or obstruction of the 
airway with the inhibition of muscle tone that occurs during 
REM sleep).  Thus, it is difficult to say that OSA is a 
disorder that is readily observable to the Veteran.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a 
lay person is competent to report information of which he has 
personal knowledge, i.e., information that he can gather 
through his senses).  Certainly, another person might have 
observed the Veteran's symptoms and would be competent to 
relate such information in support of his claim; 
unfortunately, he has not presented any such evidence.  

After a review of the competent and probative record, the 
Board concludes that the evidence does not support a finding 
that the Veteran's OSA manifested during active duty service.  
In this regard, the Veteran reported obtaining treatment for 
OSA in 2000 or 2001.  In fact, post-service treatment records 
reflect that he was diagnosed with OSA in August 2002 based 
on a history of loud snoring, excessive sleepiness, and 
witnessed apneas.  The Board has already discussed that the 
Veteran is not competent to provide lay evidence that he had 
OSA during service.  Also relevant to its determination, the 
Veteran did not describe symptoms such as snoring and apneas 
witnessed by others during service.  Rather, he described 
that his sleep problems while in Vietnam were more akin to 
"suspended animation" and drifting between states of asleep 
and awake.  See Board Hearing Transcript, 11.  Thus, with 
consideration of the above and the fact that the Veteran's 
service treatment records are silent for any findings 
pertinent to a diagnosis of OSA, the Board finds that there 
is no evidence which supports a finding of a chronic 
disability during and since service.  See § 3.303(a) and (b).  

As for whether the remaining evidence supports service 
connection for OSA, the Board finds that a preponderance of 
the evidence is against a finding that OSA is otherwise 
related to service.  Initially, the Board observes that the 
Veteran testified that he did not receive treatment for OSA 
until 2000, which is more than thirty years following his 
separation from active duty.  The Board may, and will, 
consider in its assessment of a service connection claim the 
passage of a lengthy period of time wherein a veteran has not 
complained of the maladies at issue.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000), aff'g sub nom Maxson v. 
West, 12 Vet. App. 453, 459 (1999).  Moreover, the Board 
finds it probative that when the Veteran finally did present 
for treatment of OSA, he did not relate a history of problems 
dating back to service.  

Finally, and perhaps most relevant to its determination, the 
medical evidence of record does not contain even an 
indication that the Veteran's current OSA is related to his 
military service and/or service-connected PTSD.  The Board 
acknowledges that it may not categorically find that a valid 
medical opinion is necessary to establish a nexus, but must 
consider whether a lay person is competent to provide 
testimony as to a nexus.  Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  The Federal Circuit has not 
described under what circumstances a lay person might be 
competent to testify as to a nexus, but it has pointed to its 
holding in Jandreau for guidance.  Id.  As previously 
discussed, OSA is not the type of disorder for which lay 
evidence may be considered competent evidence of a diagnosis.  
If lay evidence is not sufficient to establish a diagnosis, 
it stands that a determination as to whether the Veteran's 
current OSA is related to service or a service-connected 
disability is far too complex a medical question to be 
subject to lay opinion evidence.  Therefore, it is for 
similar reasons that the Board finds the Veteran's opinion as 
to any relationship between his current OSA and military 
service or PTSD is not competent evidence.  

In short, there is no competent evidence of record to support 
the Veteran's claim for service connection for OSA, to 
include as secondary to service-connected PTSD.  The Board's 
inquiry, however, does not end here because the medical 
evidence of record also reflects that the Veteran currently 
experiences nightmares and insomnia which have not been 
attributed to his OSA.  Thus, the Board has also considered 
whether the Veteran's remaining sleep problems warrant 
service connection as either directly related to in-service 
sleeping problems or as secondary to PTSD.  A review of the 
Veteran's treatment records, however, reflects that these 
complaints have been identified as symptoms of PTSD and/or a 
mood disorder, rather than a separately diagnosed sleep 
disorder(s) for which service connection is warranted.  See, 
e.g., VA Psychiatry Note dated in January 2007; VA Sleep 
Clinic Note dated in June 2008.  See also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).  Moreover, the symptoms reported 
by the Veteran are already contemplated by the rating 
criteria applicable to PTSD and to assign a separate rating 
would constitute pyramiding.  See 38 C.F.R. §§ 4.14, 4.130, 
Diagnostic Code 9411 (2009).  In sum, the Veteran's claim for 
service connection for a sleep disorder other than 
obstructive sleep apnea is moot because he is already being 
compensated for such symptoms as part of his service-
connected PTSD.


ORDER

Entitlement to service connection for a sleep disorder, to 
include as secondary to PTSD, is denied.


REMAND

For reasons discussed in more detail below, the Board finds 
that a remand is necessary with respect to the issues of 
service connection for a skin disorder, a left knee disorder, 
and chronic headaches.  Unfortunately, the Board concludes 
that all necessary development has not yet been completed.  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c) (2009).  

Outstanding Treatment Records

Initially, the Board observes that a remand is necessary with 
respect to his claimed headaches because the Veteran 
submitted a completed "Authorization and Consent to Release 
Information to the VA" in February 2010 in which he 
identifies outstanding private treatment records relevant to 
his claimed headaches.  See 38 C.F.R. § 3.159(c)(1) (2009).  
Similarly, the Veteran testified at a DRO hearing in July 
2009 that he received treatment for his claimed skin disorder 
from Drs. Shellacky (sp?) and Easton; he also indicated 
treatment by an employer-affiliated physician in 1969.  As 
such records are clearly relevant to the skin disorder claim 
on appeal, the Board finds that a remand is necessary to 
provide the Veteran with an opportunity to either submit 
records associated with this treatment or provide information 
such that VA might obtain the records.  Id.

Finally, the Veteran indicated at his July 2009 DRO hearing 
that he underwent an Agent Orange registry examination at a 
VA facility at which time his skin complaints were noted and 
evaluated.  VA treatment records from the VA Medical Center 
(MC) in Salem, North Carolina which are dated from June 2005 
through June 16, 2009, have been associated with the claims 
file.  These records do not include an Agent Orange registry 
examination.  Upon remand, the agency of original 
jurisdiction (AOJ) should ensure that all outstanding VA 
treatment records from the Salem VAMC have been associated 
with the claims file, including any Agent Orange registry 
examination.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  Additionally, the AOJ should 
contact the Veteran to obtain information regarding any VA 
facilities other than the Salem VAMC where he has received 
treatment for his claimed disorders.  

VA Examinations and/or Opinions

The VA has a duty to provide a VA examination when the record 
lacks evidence to decide a veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2009).  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus, but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon, 20 Vet. App. at 83 (2006).

With respect to the Veteran's claimed left knee disorder, he 
testified at the February 2010 Board hearing that he was 
stabbed in the left lower extremity during a firefight in 
January 1968 and that he continues to have residuals from 
this injury, including pain.  Although nothing is noted in 
the Veteran's service treatment records, his service 
separation record indicates that he is a recipient of the 
Combat Infantryman Badge.  Such decoration, by itself, 
denotes combat experience; thus, the Board finds the 
Veteran's lay assertions alone to be competent and credible 
evidence of an in-service left lower extremity injury.  See 
38 U.S.C.A. § 1154(b) (West 2002).  

While the provisions of 38 U.S.C.A. § 1154(b) may be used to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, it does not establish any etiological 
link between the in-service event and a current disorder.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Thus, 
absent any competent medical evidence which addresses whether 
a depression of the left lower extremity noted at a VA 
psychiatric examination or mild to moderate degenerative 
arthritis of the left knee indicated by x-rays at a June 2005 
primary care visit are etiologically related to the in-
service machete injury, the Board finds that additional 
medical evidence is necessary to adjudicate this claim.  VA 
Psychiatric Examination Report dated in June 2005; VA Primary 
Care Intake Note dated in June 2005.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he should 
either (1) submit any records associated 
with treatment for his claimed skin 
disorder, including records from Dr. 
Shellacky (sp?), Dr. Easton, and Dr. Layton 
(employer-affiliated physician) as 
identified at the July 2009 DRO hearing, or 
(2) provide VA with information sufficient 
that it might obtain with these treatment 
records.  After securing the necessary 
release from the Veteran, obtain these 
records.  Any efforts to obtain these 
documents, including any response(s), 
should be documented in the claims file.  

2.  Using the release form submitted by 
the Veteran in February 2010, obtain 
records associated with treatment for 
headaches from Dr. Easton.  Any efforts to 
obtain these documents, including any 
response(s), should be documented in the 
claims file.  

3.  Contact the Veteran and request that 
he provide information as to any VA 
facilities where he has received treatment 
for his claimed disorders.  

4.  Obtain any outstanding VA treatment 
records, including an Agent Orange 
registry examination, from the Salem VAMC 
and any VA facilities identified in 
response to remand directive #3.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

5.  If any VA or non-VA treatment records 
are unable to be located and/or obtained 
following reasonable efforts, the AOJ 
should notify the Veteran that such 
records are not available, explain the 
efforts made to obtain the records, 
describe any further action VA will take 
regarding the claim, and inform the 
Veteran that it is ultimately his 
responsibility for providing the evidence.

6.  After any outstanding VA and non-VA  
treatment records have been associated 
with the claims file, schedule the Veteran 
for VA examination for the purpose of 
determining the existence of any current 
residuals of an in-service machete injury 
of the left lower extremity, including a 
skin depression and degenerative joint 
disease of the left knee.  The claims file 
and a copy of this REMAND must be 
available to the examiner for review and 
the examination report should reflect that 
a review of the claims file was completed 
in conjunction with the examination.  A 
detailed rationale, including pertinent 
findings from the record, should be 
provided for any opinion(s).  After 
reviewing the record, examining the 
Veteran, and completing any medically 
indicated testing, the examiner should (a) 
identify any abnormalit(ies) of the left 
lower extremity, including any skin 
depression/scarring and degenerative joint 
disease of the left knee; (b) provide a 
diagnosis for any identified 
abnormalit(ies); and (c) opine as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any current abnormality, including 
any skin depression scarring or 
degenerative joint disease of the left 
knee, is related to the Veteran's military 
service, including the in-service machete 
injury described in the record.  Note: The 
examiner should be aware that the in-
service machete injury to the left lower 
extremity has been conceded. 

7.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report(s) to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AOJ should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


